               DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,        )
                                 )
               Plaintiff,        )
                                 )
               v.                )     Criminal No. 2015-15
                                 )
JA’MOI KHADEEM CORRASPE,         )
                                 )
               Defendant.        )
                                 )

ATTORNEYS:

Gretchen Shappert, United States Attorney
Delia L. Smith, AUSA
Donna Rainwater, AUSA
United States Attorney’s Office
St. Thomas, U.S.V.I.
     For the United States of America,

Darren John-Baptiste
St. Thomas, U.S.V.I.
     For Ja'Moi Khadeem Corraspe.

                               ORDER

GÓMEZ, J.

      Before the Court is the revocation judgment in this matter.

      On January 7, 2020, the Court held a supervised release

revocation hearing in this matter. At that hearing, Ja’Moi

Khadeem Corraspe (“Corraspe”) admitted to violating the terms of

his supervised release. Thereafter, the Court revoked Corraspe’s

term of supervised release. The Court sentenced Corraspe to a

term of imprisonment of 7 days and a term of supervised release

of two years. As a special condition of the term of supervised
United States v. Corraspe et al.
Criminal No. 2015-15
Order
Page 2

release it imposed, the Court required Corraspe to serve fifty-

three days of intermittent confinement on the weekends,

commencing at the end of his work day on Fridays, at 5:00 p.m.,

until Mondays at 7:00 a.m.

      The Court has received information from the United States

Office of Probation (“Probation”) that the facility to which

Corraspe reports on weekends for his intermittent confinement is

currently on lockdown. Additionally, Probation reports that

there have been at least twenty confirmed cases of COVID-19

within that facility.

      The premises considered, it is hereby

      ORDERED that the condition of Corraspe’s supervised release

requiring that he serve fifty-three days of intermittent

confinement on the weekends is DEFERRED until October 2, 2020.

On October 2, 2020, Corraspe shall resume reporting for

intermittent confinement on the weekends until he has served a

total of 53 days.



                                    S\
                                          Curtis V. Gómez
                                          District Judge
